Exhibit 3.1 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF TELULAR CORPORATION ARTICLE ONE The name of the corporation is Telular Corporation (hereinafter called the “Corporation”). ARTICLE TWO The address of the Corporation’s registered office is located at 2711 Centerville Road, Suite 400, in the City of Wilmington, in the County of New Castle, in the State of Delaware 19808. The name of its registered agent at such address is Corporation Service Company. ARTICLE THREE The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware (the “DGCL”
